DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/28/2022 and the supplemental amendment filed on 03/15/2022 have been entered.  Drawings submitted on 03/15/2022 are accepted.  Claims 1-20 and 22-23 remain pending in the application.  Claim 21 has been cancelled.  

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Stalker (U.S. 2,877,980) and Farahbod et al. (DE 102016204255 A1, with citations from translation cited in prior PTO-892).
	Regarding claim 1, Stalker fails to disclose or suggest wherein the recess is bounded by the platform, two adjacent vane root supports and a rear brake pad (31, see Applicant’s Fig. 2) configured to be inserted to lock the root in the disk.  Stalker (i.e., the configuration shown in Fig. 2’ below) discloses of a recess “R” and platform (34) as well as a structural feature “rr” bounding the recess “R”, but fails to disclose or suggest of a rear brake pad as well as two adjacent vane root supports that bound the recess.

    PNG
    media_image1.png
    656
    464
    media_image1.png
    Greyscale

Fig. 2’
	Farahbod et al. fails to disclose or suggest wherein the recess is bounded by the platform, two adjacent vane root supports and a rear brake pad (31, see Applicant’s Fig. 2) configured to be inserted to lock the root in the disk.  The cavity (14) shown in Fig. 6 is within the blade root (17) and bounded by only the root (i.e., cavity 14 is closed by the base of the body, which is the root ([0065] of translation)). The cavity is filled with damping material powder (13, [0079], [0082] of translation).  Therein, it would not have been obvious to one of ordinary skill in the art to bound the recess (i.e., cavity 14) by a rear brake pad as well as the platform because such components are not necessary in the design disclosed in Fig. 6, wherein the cavity is closed by the blade root structure of the blade.  
	Claims 2-20 and 22-23 are allowable, as they are dependent on claim 1.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/17/2022